                                                                                                                                                 l   ;




AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case
                                                                                                               ',   '- J     '   ~   i      ~

                                                                                                         i                      I
                                      UNITED STATES DISTRICT Co                                      T L________'"~-·-- ·----~.-s
                                                                                                        CLlHI'- ·...-.~I> c,         . C'Uc!H;
                                                                          ~~UTHf ''\'~,,~ ' ' ' " \, .('RN,1 l
                                         SOUTHERN DISTRICT OF CALIFORNIA L:..--M.    _L____ ,_. _. __ .______ ..........: . _....!               e
              UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                 v.                                 (For Offenses Committed On or After November 1, 1987)
                  Leonardo Vasquez-Ramirez
                                                                       Case Number:         18-mj-22955-NLS
                                                                    Michael L Crowley
                                                                    Defendant's Attorney
REGISTRATION NO.                 69880308
D -
The Defendant:

IZI pleaded guilty to count(s)         2 of the Complaint

D   was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                              Count
Title & Section                   Nature of Offense                                                                          Number(s)
8 USC 1325                        Illegal Entry (Misdemeanor)                                                                   2




       The defendant is sentenced as provided in pages 2 through              2            of this judgment.


D      The defendant has been found not guilty on count(s)

1Z1    Count(s)    1 ofthe Complaint                          is    dismissed on the motion of the United States.

IZI    Assessment:   $10.00 - waived


 IZI   Fine waived            D Forfeiture pursuant to order filed                                                    , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    December 6. 2018



                                                                    HON. NITA L. STORMES
                                                                    UNITED STATES MAGISTRATE JUDGE



                                                                                                                           18-mj-22955-NLS
AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                Leonardo Vasquez-Ramirez                                                 Judgment - Page 2 of 2
CASE NUMBER:              18-mj-22955-NLS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 30 days.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D    at                              A.M.              on
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                     18-mj-22955-NLS
